UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: September 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM: TO COMMISSION FILE NUMBER: 000-31497 CHINA LOGISTICS GROUP, INC. (Exact name of registrant as specified in its charter) Florida 65-1001686 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 23F. Gutai Beach Building No. 969 Zhongshan Road (South), Shanghai, China (Address of principal executive offices) (Zip Code) 86-21-63355100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 180 days. [ ] Yes[X] No Indicate by check mark whether the registrant has been submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 130,607,716 shares of common stock are issued and outstanding as of January 27, 2014. CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PARTI. - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures. 26 Item 5. Other Information. 26 Item 6. Exhibits. 27 Signatures 28 i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” “targets,” “likely,” “aim,” “will,” “would,” “could,” and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about: · Our failure to timely file this report; · our ability to timely and accurately provide shipping agency services; · our declining revenues, history of losses, fluctuating margins and increased operating expenses; · the conversion terms of the convertible promissory notes entered into during the nine months ended September 30, 2013 which are subject to various conversion features and the terms of the notes which may restrict our ability to undertake certain transactions; · our history of providing advances to related parties and loans to unrelated parties which could adversely impact our liquidity; · our dependence on third party equipment and services to operate our business; · our dependence on third party cargo agents; · credit risks, including the need to write off a related party receivable; · the slowdown of the Chinese economy or risks of inflation; · the impact of changes in the political and economic policies and reforms of the Chinese government; fluctuations in the exchange rate between the U.S. dollar and the Chinese Renminbi (“RMB”); · uncertainties associated with the People’s Republic of China ("PRC")’s legal system; · currency exchange restrictions and fluctuations in the value of the RMB; · economic, legal restrictions and business conditions in China; · adverse impact of recent Chinese accounting scandals; · material weaknesses in our disclosure controls and internal control over financial reporting; · management’s significant holdings of our common stock; · limited public market for our common stock; and · potential dilutive impact upon the conversion of convertible notes. You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect. We qualify all of our forward-looking statements by these cautionary statements including those made inItem A. Risk Factors appearing in our Annual Report on Form 10-K for the year ended December 31, 2012 as filed with the Securities and Exchange Commission on May 15, 2013.Other sections of this report include additional factors which could adversely impact our business and financial performance. Moreover, we operate in an evolving environment. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. ii OTHER PERTINENT INFORMATION We maintain our web site at www.chinalogisticsinc.com. Information on this web site is not a part of this report. INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT When used in this report the terms: · "China Logistics," "we," "us," "our," the "Company," and similar terms refer to China Logistics Group, Inc., a Florida corporation, and its subsidiary; · "Shandong Jiajia" refers to Shandong Jiajia International Freight & Forwarding Co., Ltd., a Chinese company and a majority owned subsidiary of China Logistics, and its branches in Shanghai, Qingdao, Tianjin, Xiamen, and Lianyungang; · "China" or the "PRC" refers to the People's Republic of China; and · "RMB" refers to the Renminbi, which is the currency of mainland PRC. iii PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Restricted cash Note receivable - Accounts receivable, net Other receivables, net Prepaid expense -related party - Advance to vendors and other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY(DEFICIT) Current liabilities: Accounts payable $ $ Advance from customers Convertible notes payable, net - Derivative liabilities - Due to related parties Accrued expense - related parties - Accrued expense and other current liabilities Total current liabilities Total liabilities SHAREHOLDERS' EQUITY (DEFICIT): China Logistics Group, Inc. shareholders' equity: Preferred stock,$0.001 par value, 10,000,000 shares authorized; Series B convertible preferred stock - $0.001 par value, 1,295,000 shares authorized; 0 and 450,000 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively - Common stock, $0.001 par value, 500,000,000 shares authorized; 112,391,455 and 41,508,203shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total China Logistics Group, Inc. shareholders' equity Non-controlling interest ) ) Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements - 1 - CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Gain on disposal of property and equipment ) - ) ) Bad debt expense (recovery), net ) Total operating expenses (Loss) income from operations ) ) ) Other income (expense): Interest income Interest expense ) - ) - Foreign currency transaction loss ) - ) - Lossfromchange in fair value of derivative liabilities ) - ) - Other (expense) income ) Total other (expense) income, net ) ) (Loss) income before income taxes ) ) ) Benefit from (provision for) income taxes - - ) Net (loss) income ) ) ) Less: net (loss) income attributable to the non-controlling interest ) ) ) Net (loss) income attributable to China Logistics Group, Inc. shareholders $ ) $ ) $ ) $ Comprehensive income (loss): Net (loss) income $ ) $ ) $ ) $ Foreign currency translation adjustments ) ) Comprehensive (loss) income ) ) ) Less: comprehensive (loss) income attributable to the non-controlling interest ) ) Comprehensive (loss) income attributable to China Logistic Group, Inc. shareholders $ ) $ ) $ ) $ Net (loss) income per common share: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted average number of shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements - 2 - CHINA LOGISTICS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Depreciation expense Amortization of debt discount - Interest expense attributable to beneficial conversion feature of convertible note - Loss fromchange in fair value of derivative liabilities - Increase in allowance for doubtful accounts Gain on disposal of property and equipment ) - Stock-based compensation - Changes in operating assets and liabilities: Restricted cash - ) Note receivable - Accounts receivable ) Other receivables ) Prepaid expense - related party - Advance to vendors and other current assets ) ) Accounts payable ) ) Advance from customers Due to related parties ) - Accrued expense - related parties - Accrued expense and other current liabilities NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Proceeds from disposal of property and equipment Collection of advance to related parties - Advance to related parties - ) NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible loans payable, net - Repayment of advance from related parties ) ) Advance from related parties - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATE ON CASH ) NET (DECREASE) INCREASE IN CASH ) CASH- beginning of period CASH - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $
